MEMORANDUM DECISION
                                                                    FILED
Pursuant to Ind. Appellate Rule 65(D), this                     Jun 08 2016, 8:29 am
Memorandum Decision shall not be regarded as
precedent or cited before any court except for the                  CLERK
                                                                Indiana Supreme Court
purpose of establishing the defense of res judicata,               Court of Appeals
                                                                     and Tax Court
collateral estoppel, or the law of the case.



ATTORNEY FOR APPELLANT                                 ATTORNEYS FOR APPELLEE
Gary L Griner                                          Gregory F. Zoeller
Mishawaka, Indiana                                     Attorney General of Indiana
                                                       Lyubov Gore
                                                       Deputy Attorney General
                                                       Indianapolis, Indiana



                                             IN THE
    COURT OF APPEALS OF INDIANA

Shaquille Q. Delaney,                                      June 8, 2016

Appellant-Defendant,                                       Court of Appeals Case No.
                                                           71A03-1601-CR-79

        v.                                                 Appeal from the St. Joseph Superior
                                                           Court
State of Indiana,                                          The Hon. Jenny Pitts Manier, Judge
                                                           The Hon. Elizabeth A. Hardtke,
Appellee-Plaintiff.                                        Magistrate
                                                           Trial Court Cause No. 71D08-1507-
                                                           CM-2577




Bradford, Judge.



                                      Case Summary


Court of Appeals of Indiana | Memorandum Decision 71A03-1601-CR-79 | June 8, 2016         Page 1 of 8
[1]   On July 18, 2015, Appellant-Defendant Shaquille Delaney and Sharpree

      Jackson were in a relationship and were watching television at Jackson’s house

      along with Jackson’s seven-month-old son, Jackson’s friend Shartesha Suggs,

      and Suggs’s two-year-old daughter. Jackson asked Delaney if he knew where

      her mobile telephone charger was, which he took as accusatory. The incident

      escalated, and eventually Delaney poked Jackson in the face, scratched her in

      several places, ripped her shirt, and shoved her. Appellee-Plaintiff the State of

      Indiana (“the State”) charged Delaney with Class A misdemeanor battery, and

      the trial court found him guilty as charged. Delaney contends that the charging

      information was insufficient to put him on notice of the charge against him and

      that the State failed to produce sufficient evidence to sustain his conviction.

      Because we disagree, we affirm.



                            Facts and Procedural History
[2]   On July 18, 2015, Jackson lived in her home in Mishawaka and was in a

      relationship with Delaney. That day, Delaney, Suggs, and Jackson’s and

      Suggs’s children were in Jackson’s living room watching television when

      Jackson went upstairs to look for her mobile telephone charger. Jackson could

      not find the charger, and asked Delaney about it because it was “not the first

      time things done came up missing.” Tr. pp. 9-10. Delaney told Jackson that

      she needed to go find it and called her an “idiotic b****.” Tr. p. 10.


[3]   Jackson told Delaney to leave, but Delaney went upstairs instead, apparently

      locating Jackson’s charger. Delaney returned with Jackson’s charger and

      Court of Appeals of Indiana | Memorandum Decision 71A03-1601-CR-79 | June 8, 2016   Page 2 of 8
      demanded an apology. Delaney began poking Jackson in the face, provoking

      her and still demanding an apology. Although Jackson did not fight back,

      Delaney followed her around the house, “restraining [her] and pulling [her]

      down and pushing [her.]” Tr. p. 10. At one point, Delaney tried to grab

      Jackson and ripped her shirt. After a while, Jackson was “all out of breath

      crying and yelling[.]” Tr. pp. 10-11. When Suggs called police and they

      arrived, Delaney threatened Jackson, saying, “I know where you stay” and

      telling her not to say anything. Tr. p. 11. Jackson suffered scratches to her

      arm, face, and neck and her shirt was bloodied.


[4]   On July 20, 2015, the State charged Delany with Class A misdemeanor battery,

      specifically, that “[o]n or about July 18, 2015, in St. Joseph County, State of

      Indiana, Shaquille Quentin Delaney did knowingly touch Shapree L. Jackson

      in a rude, insolent, or angry manner, resulting in bodily injury.” Appellant’s

      App. p. 5. On August 8, 2015, a bench trial was conducted, after which the

      trial court found Delaney guilty as charged. The trial court sentenced Delaney

      to 180 days of incarceration, with 90 suspended, and ordered that Delaney

      spend 365 days on probation.


                                 Discussion and Decision
                    I. Specificity of the Charging Information
[5]   Indiana Code section 35-34-1-2(a) provides as follows:

              (a) The indictment or information shall be in writing and allege
              the commission of an offense by:

      Court of Appeals of Indiana | Memorandum Decision 71A03-1601-CR-79 | June 8, 2016   Page 3 of 8
                  (1) stating the title of the action and the name of the court in
                  which the indictment or information is filed;
                  (2) stating the name of the offense in the words of the statute
                  or any other words conveying the same meaning;
                  (3) citing the statutory provision alleged to have been violated,
                  except that any failure to include such a citation or any error
                  in such a citation does not constitute grounds for reversal of a
                  conviction where the defendant was not otherwise misled as
                  to the nature of the charges against the defendant;
                  (4) setting forth the nature and elements of the offense
                  charged in plain and concise language without unnecessary
                  repetition;
                  (5) stating the date of the offense with sufficient particularity
                  to show that the offense was committed within the period of
                  limitations applicable to that offense;
                  (6) stating the time of the offense as definitely as can be done
                  if time is of the essence of the offense;
                  (7) stating the place of the offense with sufficient particularity
                  to show that the offense was committed within the
                  jurisdiction of the court where the charge is to be filed;
                  (8) stating the place of the offense as definitely as can be done
                  if the place is of the essence of the offense; and
                  (9) stating the name of every defendant, if known, and if not
                  known, by designating the defendant by any name or
                  description by which he can be identified with reasonable
                  certainty.

[6]   “The purpose of the charging information is to provide a defendant with notice

      of the crime of which he is charged so that he is able to prepare a defense.”

      Gilliland v. State, 979 N.E.2d 1049, 1060 (Ind. Ct. App. 2012). The State is

      under no obligation to include detailed factual allegations; rather, a charging

      information satisfies due process if it “enables an accused, the court, and the

      jury to determine the crime for which conviction is sought.” Id. at 1061.


      Court of Appeals of Indiana | Memorandum Decision 71A03-1601-CR-79 | June 8, 2016   Page 4 of 8
      “Errors in the information are fatal only if they mislead the defendant or fail to

      give him notice of the charge filed against him.” Id.


[7]   As an initial matter, Delaney acknowledges that he did not object to the

      charging information below and has waived the claim for appellate review. See

      Wilhoite v. State, 7 N.E.3d 350, 352 (Ind. Ct. App. 2014). Delaney, however,

      seeks to avoid the effects of his waiver by contending that the charging

      information was so defective as to constitute fundamental error. Fundamental

      error is “error so egregious that reversal of a criminal conviction is required

      even if no objection to the error is registered at trial.” Hopkins v. State, 782
N.E.2d 988, 991 (Ind. 2003). The standard for fundamental error is whether

      the error was so prejudicial to the rights of the defendant that a fair trial was

      impossible. Krumm v. State, 793 N.E.2d 1170, 1181-82 (Ind. Ct. App. 2003).

      Fundamental error requires prejudice to the defendant. Hopkins, 782 N.E.2d at

      991.


[8]   Delaney contends that the charging information was defective for failing to

      specify the precise nature of the touching he committed or the injury that he

      caused. Such detailed pleading, however, is not required. “[T]o be sufficient, a

      charging information generally needs only contain a statement of the ‘essential

      facts constituting the offense charged,’ as well as the statutory citation, the time

      and place of the commission of the offense, the identity of the victim (if any),

      and the weapon used (if any).” Pavlovich v. State, 6 N.E.3d 969, 975 (Ind. Ct.

      App. 2014) (quoting Laney v. State, 868 N.E.2d 561, 566-567 (Ind. Ct. App.



      Court of Appeals of Indiana | Memorandum Decision 71A03-1601-CR-79 | June 8, 2016   Page 5 of 8
       2007), trans. denied.). “The State is not required to include detailed factual

       allegations in a charging information.” Laney, 868 N.E.2d at 567.


[9]    We conclude that the charging information in this case was not so deficient as

       to constitute error, much less fundamental error. The charging information

       included all of the statutory elements of Class A misdemeanor battery, the time

       and place of the alleged commission, the identities of the defendant and victim,

       the relevant statutory citations, and a list of potential witnesses. Delaney cites

       to no authority that more specificity is required, and our research has uncovered

       none. Delaney has failed to establish fundamental error in this regard. See, e.g.,

       Moody v. State, 448 N.E.2d 660, 662 (Ind. 1983) (concluding that charging

       information was adequately specific even though it did not “disclose either the

       bodily injury suffered by [the victim] or the specific conduct on appellant’s part

       that led to the injury”).


                               II. Sufficiency of the Evidence
[10]   Delaney contends that the State failed to produce sufficient evidence to sustain

       his convictions for battery, specifically that the State did not establish that he

       “knowingly” touched Jackson in a rude, insolent, or angry manner. “A person

       engages in conduct ‘knowingly’ if, when he engages in the conduct, he is aware

       of a high probability that he is doing so.” Ind. Code § 35-41-2-2(b). When

       reviewing the sufficiency of the evidence, we neither weigh the evidence nor

       resolve questions of credibility. Jordan v. State, 656 N.E.2d 816, 817 (Ind.

       1995). We look only to the evidence of probative value and the reasonable


       Court of Appeals of Indiana | Memorandum Decision 71A03-1601-CR-79 | June 8, 2016   Page 6 of 8
       inferences to be drawn therefrom which support the verdict. Id. If from that

       viewpoint there is evidence of probative value from which a reasonable trier of

       fact could conclude that the defendant was guilty beyond a reasonable doubt,

       we will affirm the conviction. Spangler v. State, 607 N.E.2d 720, 724 (Ind.

       1993).


[11]   Delaney argues that the only reasonable inference that could be drawn from the

       evidence presented at trial was that Jackson was the aggressor and that any

       touching Delaney may have done was incidental or not intended to cause

       injury. While expressing no opinion on whether the trial court could have found

       that Jackson was the aggressor, it did not, and the only question before us is

       whether that finding is supported by the record. We conclude that it is.


[12]   Jackson testified that Delaney became angry when asked about Jackson’s

       telephone charger and, when asked to leave, started poking Jackson in the face

       while following her. Jackson testified that she did not fight back while Delaney

       poked, scratched, pulled, and pushed her and ripped her shirt. Suggs, the

       State’s other witness, corroborated Jackson’s version of events, testifying that

       Delaney was pushing and shoving Jackson and “got in her face[.]” Tr. p. 39.

       Suggs also testified that although she did not actually see Delaney “poking”

       Jackson in the face, she did see him “pointing.” Tr. p. 41. Suggs did not see

       Jackson put her hands on Delaney. Delaney testified that Jackson became

       angry when he denied taking her telephone charger and scratched him on the

       arm with a wrist band. Delaney testified that this was the extent of the physical

       conflict between him and Jackson on July 18, 2015. The trial court, however,

       Court of Appeals of Indiana | Memorandum Decision 71A03-1601-CR-79 | June 8, 2016   Page 7 of 8
       was not required to credit this testimony and did not. Delaney’s argument

       amounts to nothing more than an invitation to reweigh the evidence, which we

       may not do. See Jordan, 656 N.E.2d at 817.


[13]   The judgment of the trial court is affirmed.


       Bailey, J., and Altice, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 71A03-1601-CR-79 | June 8, 2016   Page 8 of 8